876 So.2d 1278 (2004)
William Raymond SIBLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-1839.
District Court of Appeal of Florida, Fifth District.
July 16, 2004.
William Raymond Sibley, Raiford, Pro Se.
No appearance for Appellee.
*1279 MONACO, J.
The appellant, William Raymond Sibley, appeals the order of the trial court denying his Rule 3.800(a) motion for correction of his sentence. We are unable to review this appeal because the trial court denied the motion by simply stamping "Denied" on the face of the motion, and dating and signing it. Neither the rubber stamp nor the record reflect the date of rendition of the court's ruling. The document does not reflect when or whether it was filed with the Clerk of the lower tribunal as required by Rule 9.020(h), Florida Rules of Appellate Procedure.
A rubber stamped order such as the one used in the present case is not sufficient to invoke this court's appellate jurisdiction. See Gibson v. State, 642 So.2d 43 (Fla. 2d DCA 1994); State v. Sullivan, 640 So.2d 77 (Fla. 2d DCA 1994). Without rendition, the order is not appealable. Rubber stamped orders might find some limited use in less consequential pretrial orders, but they are usually inappropriate for the disposition of motions filed under Rules 3.800 or 3.850. See Parnell v. State, 642 So.2d 1092 (Fla. 2d DCA 1994). They should never be used when it is essential to fix a point from which crucial time periods are to be calculated.
Accordingly, we dismiss the appeal and remand this matter to the trial court for reconsideration of Mr. Sibley's motion and for rendition of an appropriate order.
DISMISSED and REMANDED with instructions.
PETERSON and PALMER, JJ., concur.